DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 5/8/2018 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1 and 16 are the independent claims. Claims 1 and 16 have been amended. This Non-FINAL Office action is in response to the “Amendments and Remarks” received on 2/19/2021.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 1/19/2021; Applicant's “Request for Continued Examination with Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) has been withdrawn.
With respect to the claim rejections of Claim 1-20 under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and were not persuasive.  
Applicant  remarks “Applicant respectfully asserts that the cited references, either alone or in combination, fail to teach, suggest, or otherwise disclose each and every limitation of the claims, as amended.
Specifically, Applicant respectfully asserts that the cited references fail to disclose:
• "calculating a current shape reconstruction of an object based on the [LIDAR or radar] data;"
• "calculating a quality score for the sensor data based on a function of resulted variances of the current shape reconstruction and a similarity between the current shape reconstruction and the prior shape reconstruction;"
• "generating a shape point flag identifying non-faulty points m the prior shape reconstruction that meet a quality threshold;" and

Applicant further remarks “Hayashi does not include any teachings directed to range sensor data, and specifically fails to disclose LIDAR or radar data and the Office respectfully disagrees. 
As previously stated, Hayashi does disclose using Laser Radars, but not for the claimed subject matter. The Office admitted this and introduced a second reference Taliwal to further show that using LIDAR is known in the art of image processing. 
Further, in response to applicant's arguments against the references individually, which it appears most remarks are based on, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further remarks “Taliwal provides no discussion of generating a shape reconstruction of an object or comparing shape reconstructions and install only describes image comparison” and the Office respectfully disagrees.
Again, in response to applicant's arguments against the references individually, which it appears most remarks are based on, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Taliwal clearly teaches using many types of images, camera, LIDAR… and comparing them in paragraphs 0029 and 
Applicant again remarks “Hayashi provides no disclosure of generating a shape reconstruction based on LID AR or radar sensor data. Hayashi is explicitly directed to image data, and it is unreasonable to suggest that analyzing image data is equivalent to generating a shape reconstruction based on LIDAR or radar sensor data” and the Office respectfully disagrees.
Once again, in response to applicant's arguments against the references individually, which it appears most remarks are based on, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It remains the Office’s stance that it is the combination of both cited prior arts that render the claimed subject matter obvious. It is unclear what is “unreasonable” about the combination of these two prior arts. Hayashi, as mapped out clearly reads on almost all of the claimed subject matter, as mapped out in the Office Action below, with exception, to mapping the 2D images to 3D models. However, Taliwal was introduced to demonstrate that using 2D images, 3D images and many other forms of data to compare and find faulty points within the images. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant remarks “Hayashi provides no disclosure of a function of resulted variances. Hayashi further provides no disclosure of calculating a quality score for LIDAR or radar sensor data” and the Office respectfully disagrees.

Once again, in response to applicant's arguments against the references individually, which it appears most remarks are based on, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 
Applicant further remarks “First, as discussed above, Hayashi fails to describe generating a shape reconstruction based on LIDAR or radar sensor data. Therefore, Hayashi certainly fails to describe identifying non-faulty points in a shape reconstruction or identifying non-faulty points in LIDAR or radar sensor data. Hayashi further fails to describe the concept of determining whether a point is non-faulty based on a quality threshold” and the Office respectfully disagrees.
Once again, in response to applicant's arguments against the references individually, which it appears most remarks are based on, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, as can be understood by the cited paragraphs mapped out in the Office action below, Hayashi clearly discloses identifying –non-faulty points during shape reconstruction, and this is based on a quality score. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.

It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 6, 8-10, 12-17, and 19-20 are rejected under 35 USC 103 as being unpatentable over Hayashi et al. (United States Patent Publication 2015/0234380) in view of Taliwal et al.  (United States Patent Publication 2017/0293894).
With respect to Claim 1: While Hayashi discloses “A method comprising: receiving sensor data from a sensor” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053]; 
“calculating a current shape reconstruction of an object based on the sensor data” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053]; 

“calculating a quality score for the sensor data based on a function of resulted variances of the current shape reconstruction” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
“and a similarity between the current shape reconstruction and the prior shape reconstruction” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
“generating a shape point flag identifying non-faulty points in the prior shape reconstruction that meet a quality threshold” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
“generating a sensor point flag identifying non-faulty points in the sensor data” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053]; 
“and fusing the shape point flag and the non-faulty points from the sensor point flag to generate a shape for the object” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053 and 0067-0068];
Hayashi does not specifically state that the range sensor is a LIDAR. Laser radar is however used in Hayashi for state estimation.
Taliwal, which is also an imaging system which compares images from a database and new images, based on mutual information, and further teaches “receiving sensor data from a range sensor, wherein the range sensor comprises one or more of LIDAR or radar” [Taliwal, ¶ 0029 and 0093].

With respect to Claim 6: Hayashi discloses “The method of claim 1, wherein the similarity between the current shape reconstruction and the prior shape reconstruction is expressed in terms of mutual information or spatial mutual information” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053].
With respect to Claim 8: Hayashi discloses “The method of claim 1, further comprising flagging a point of the current shape reconstruction as faulty or non-faulty by calculating a point quality score for the point and determining whether the point quality score meets a point quality threshold” [Hayashi ,¶ 0012, 0036-0037, 0044-0046, and 0052-0053].
With respect to Claim 9: Hayashi discloses “The method of claim 1, further comprising generating a fused shape reconstruction based on the current shape 
With respect to Claim 10: Hayashi discloses “The method of claim 9, wherein generating the fused shape reconstruction comprises: identifying one or more non-faulty points in the current shape reconstruction; identifying one or more non-faulty points in the sensor data; and fusing the prior shape reconstruction with one or more of: the one or more non-faulty points in the current shape reconstruction; or the one or more non-faulty points in the sensor data” [Hayashi ,¶ 0012, 0036-0037, 0044-0046, and 0052-0053].
With respect to Claim 12: While Hayashi discloses “The method of claim 1, wherein retrieving from memory the spatial parameters for the prior shape reconstruction further comprises selecting from a plurality of unique shape reconstructions stored in memory that each comprise the object, wherein selecting the prior shape reconstruction comprises selecting based on a fewest number of faulty points” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053].
With respect to Claim 13: While Hayashi discloses “The method of claim 1, wherein calculating the quality score” [Hayashi ,¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
Hayashi does not specifically state using mutual information (as defined by applicant).
Taliwal, which is also an imaging system which compares images from a database and new images, based on mutual information, and further teaches “The method of claim 1, wherein calculating the quality score represents a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Taliwal into the invention of Hayashi to not only include matching points from models and images from a camera for tracking purposes as Hayashi discloses but to also use LIDAR images with comparing by mutual information as taught by Taliwal with a motivation of creating more robust system that allows for quicker image processing [Taliwal, ¶ 0002-0003]. Additionally, the claimed invention is merely a combination of old, well known elements such as object tracking and identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 14: Hayashi discloses “The method of claim 1, wherein the sensor data comprises a plurality of sensor observations in the form of points corresponding to two-dimensional or three-dimensional points over a time period.” [Hayashi ,¶ 0012, 0036-0037, 0044-0046, and 0052-0053].
With respect to Claim 15: Hayashi discloses “The method of claim 1, wherein the range sensor is attached to a vehicle” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053].
 Claims 16-17 and 19-20: all limitations have been examined with respect to the method in claims 1, 6, 8-10, and 12-15. The medium taught/disclosed in claims 16-17 and 19-20 can clearly perform the method of claims 1, 6, 8-10, and 12-15. Therefore claims 16-17 and 19-20 are rejected under the same rationale.
Claims 2-5 and 18 are rejected under 35 USC 103 as being unpatentable over Hayashi et al. (United States Patent Publication 2015/0234380) in view of Taliwal et al.  (United States Patent Publication 2017/0293894) and in view of Guo et al.  (United States Patent Publication 2019/0303686).
With respect to Claims 2-5: While Hayashi discloses “The method of claim 1, further comprising identifying a presence of a faulty point in the current shape reconstruction” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
“The method of claim 2, wherein a faulty point is present in the current shape reconstruction and wherein a faulty point is not present in the shape reconstruction” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
“The method of claim 3, further comprising storing the current shape reconstruction in memory for future use [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
Hayashi does not specifically state the use of a score/threshold for matching.
Guo, which is also a shape matching system teaches “The method of claim 1, further comprising identifying a presence of a faulty point in the current shape reconstruction by determining whether the quality score meets a quality threshold” [Guo, ¶ 0034-0036, 0052-0063, and Figure 6];

“The method of claim 3, further comprising storing the current shape reconstruction in memory for future use if the quality score is less than or equal to the quality threshold” [Guo, ¶ 0034-0036, 0052-0063, and Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Guo into the invention of Hayashi to not only include matching points from models and images for tracking purposes as Hayashi discloses but to also use thresholds for matching and for quality as taught by Guo with a motivation of creating more robust system that allows for quicker image processing and analysis [Guo, ¶ 0003]. Additionally, the claimed invention is merely a combination of old, well known elements such as object tracking and identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note: Guo uses a confidence score and the Office is interpreting the percentage to be the thresholds, as the claimed subject matter requires. For 
With respect to Claim 5: Hayashi discloses “The method of claim 2, wherein a faulty point is present in the current shape reconstruction and the faulty point is caused by an obstruction or occlusion to the range sensor” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053].
Office Note: Intended Use. Claim 5 uses “intended use” claim language and it is the Office’s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the terms “is caused” that is recited in the above mentioned claim conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.  
For example, Claim 5 states “is caused by an obstruction or occlusion to the range sensor” and this intended use language would not carry patentable weight since it is the intended use of the invention. Further, how would this be measured or carried out and what would the metes and bounds of the claim be? The Office suggests rewriting these claims to remove the “intended use" phrases which would make the claims more clear and better mark the metes and bounds of the claimed subject matter.
With respect to Claim 18: all limitations have been examined with respect to the method in claims 2-5. The medium taught/disclosed in claims 18 can clearly perform the method of claims 2-5. Therefore claim 18 is rejected under the same rationale.
Claim 7 is rejected under 35 USC 103 as being unpatentable over Hayashi et al. (United States Patent Publication 2015/0234380) in view of Taliwal et al.  (United States Patent Publication 2017/0293894) and in view of Konishi et al. (United States Patent Publication 2014/0355886).
With respect to Claim 7: While Hayashi discloses “The method of claim 1, wherein the function of resulted variances of the current shape reconstruction is defined as an implicit surface function or an explicit surface function” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
Hayashi does not specifically state that kutosis is being used.
Konishi, which is also an image matching system teaches “The method of claim 1, wherein the function of resulted variances of the current shape reconstruction is defined as a kurtosis of a mean given by a function that defines a shape of the object” [Konishi, ¶ 0019 and 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Konishi into the invention of Hayashi to not only include matching points from models and images for tracking purposes as Hayashi discloses but to also use kurtosis for template matching as taught by Konishi with a motivation of creating more robust system [Konishi, ¶ 0009]. Additionally, the claimed invention is merely a combination of old, well known elements such as object tracking and identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before .
Claim 11 is rejected under 35 USC 103 as being unpatentable over Hayashi et al. (United States Patent Publication 2015/0234380), in view of Taliwal et al.  (United States Patent Publication 2017/0293894), and in view of Choi et al. (United States Patent Publication 2017/0358061).
With respect to Claim 11: While Hayashi discloses “The method of claim 9, wherein generating the fused shape reconstruction” [Hayashi, ¶ 0012, 0036-0037, 0044-0046, and 0052-0053];
Hayashi does not specifically state guassian.
Choi, which is also an image matching system teaches “The method of claim 9, wherein generating the fused shape reconstruction comprises Gaussian Process Data Fusion” [Choi, ¶ 0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Choi into the invention of Hayashi to not only include matching points from models and images for tracking purposes as Hayashi discloses but to also use Gaussian processing as taught by Choi with a motivation of creating more robust system by reducing noise [Choi, ¶ 0070]. Additionally, the claimed invention is merely a combination of old, well known elements such as object tracking and identification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESS WHITTINGTON/Examiner, Art Unit 3669